PER CURIAM.
An arrangement under Chapter XI affects only the unsecured creditors of the debtor. 11 U.S.C.A. § 706. The bankruptcy court has exclusive jurisdiction of the debt- or and his property. 11 U.S.C.A. § 711. But the debtor has no property interest in the shares of its stock owned by its stockholders. Consequently the court had no jurisdiction to restrain disposal of their stock. See In re Hotel Martin Co. of Utica, 2 Cir., 94 F.2d 643; In re Gobel, 2 Cir., 80 F.2d 849. The restraining order is reversed.